Citation Nr: 1449257	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-44 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a skin disability, to include neurodermatitis.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1981 and from September 2002 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that in addition to the paper claims file, the Board has reviewed the Virtual VA electronic claims file associated with the Veteran's claim in order to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed liver disability that is etiologically related to his active duty service.

2.  Giving him the benefit of the doubt, the Veteran has a respiratory disability and skin disability that are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disability and skin disability are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Liver Disability

The Veteran asserts that he has a liver disability as a result of his active duty service.

A review of service treatment records shows no treatment for or symptoms of a liver disability during service.

Post-service VA treatment records show elevated liver enzymes.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  Elevated liver enzymes are a laboratory finding.  A laboratory finding is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  See Fed. Reg. 20,440 (May 7, 1996).  

The Veteran's elevated liver enzymes, without anything more, do not signify a "disability", they simply indicate a test result, nothing more. 

Without additional evidence showing an actual diagnosis of a liver disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Respiratory Disability and Skin Disability

The Veteran asserts that he has a respiratory disability, claimed as a lung condition, and a skin disability that began while serving in Iraq during his period of active duty service from September 2002 to February 2003.

A review of the Veteran's service treatment records shows treatment for an upper respiratory infection in October 2002 and a notation of restrictive airway disease in November 2002.  There are no notations of treatment for a skin disability.

The Veteran provided credible testimony in a January 2010 DRO hearing regarding his in-service treatment for a rash.

Post-service treatment records show treatment for various rashes and skin disabilities, as well as asthma and other breathing difficulties.  A private treatment record provides a diagnosis of COPD.

In light of the Veteran's in-service treatment for a respiratory disability and skin disability, and his post-service treatment for a respiratory disability and skin disability, the Board gives the Veteran the benefit of the doubt and finds that service connection for a respiratory disability and skin disability is warranted.  Further discussion of the evidence is simply not warranted. 

The nature and extent of these disabilities are not currently before the Board.


ORDER

Entitlement to service connection for a liver disability is denied.

Entitlement to service connection for a respiratory disability is granted.

Entitlement to service connection for a skin disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


